Citation Nr: 0906196	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-00 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability 
with degenerative disc disease of the lumbar spine, claimed 
as residuals of an acute lumbar strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision.  In June 2006, 
the Veteran appeared at a hearing in Washington, D.C. before 
the undersigned.  In a December 2006 decision, the Board 
denied the Veteran's service connection claim for a low back 
disability with degenerative disc disease of the lumbar 
spine, claimed as residuals of an acute lumbar strain.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2008 Order, the Court vacated the December 2006 Board 
decision, and remanded the case to the Board for further 
proceedings consistent with an August 2008 Joint Motion for 
Remand. 


FINDINGS OF FACT

The preponderance of the evidence shows that a chronic low 
back disorder was not present during service, there was no 
continuity of symptoms since service, arthritis of the spine 
was not manifest within a year after separation from service, 
and the Veteran's current low back disability did not develop 
as a result of any incident during service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service and arthritis of the spine may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in May 2002, October 
2002, April 2003, and January 2005.  The RO specifically 
informed the Veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The record before the Board 
contains service treatment records and post-service treatment 
records.  In addition, neither the Veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the Veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the Veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the Veteran's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the Veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2008) (harmless error).

Analysis

The Veteran contends that he injured his lower back during 
service.  Specifically, he asserts that while training at Ft. 
Benning, his instructor dropped him 12 feet during his 
parachute landing fall.  He states that he was subsequently 
hospitalized and upon his release, he completed 3 tours of 
duty in Vietnam as an infantryman where he sustained 
additional injury.  

As an initial matter, a combat Veteran's assertions of an 
event during combat are to be presumed true if consistent 
with the time, place and circumstances of such service.  See 
38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  The Veteran's DD Form 214 reflects his specialty 
was light weapons infantry.  His awards include the Combat 
Infantryman Badge, Vietnam Service Medal, Vietnam Campaign 
Medal, and 2 Overseas Service Bars.  Additionally, service 
personnel records show that the Veteran served in Vietnam.  
Based on these factors, the Board finds that the appellant is 
a combat Veteran.    

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Essentially, to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of the Veteran's 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, as discussed below, this presumption does not apply 
in the instant case as arthritis did not manifest to a degree 
of 10 percent within one year of service discharge.  

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, an 
August 2004 VA examination report noted a diagnosis of 
moderately severe degenerative disc disease of the lumbar 
spine.  Therefore, a current disability is established and 
the first element of a service-connection claim has been 
satisfied.  

The second requirement of in-service incurrence has likewise 
been met.  While the examination report at service enlistment 
showed a normal spine/musculoskeletal evaluation, records 
show that the Veteran was hospitalized in July 1967 for 11 
days for acute lumbar strain.  An accident report noted a 
parachute landing fall on July 19, 1967.  He reportedly 
injured his back on the swing landing trainer.  On July 20, 
1967, the Veteran was admitted for treatment of an acute 
lumbar strain.  A radiology report dated July 20, 1967 stated 
that there was a possible fracture of L3.  Another undated 
record noted that the Veteran had an old injury 4 years 
before and the x-ray showed an old fracture of the upper lip 
of L3.  A July 31, 1967 record noted that the Veteran had 
been treated in physical therapy for his back for 2 weeks.  
His range of motion was good, with no muscle spasm.  Straight 
leg raising was negative bilaterally.  Subsequently, in 
September 1967, it was noted that the Veteran continued to 
have low back pain.  Thus, the second requirement of the 
occurrence of an injury in service has been met.  

Significantly, however, the examination at separation noted a 
normal spine/musculoskeletal evaluation.  On separation 
medical history, he reported injuring his back during 
airborne training, but there was no mention of ongoing 
symptoms.  

There is no evidence of arthritis within a year of service.  
The earliest post-service treatment records are from many 
years later.  A private medical record dated in March 1987 
reflects a history of sustaining injuries to the neck next to 
the spine after service in 1975 when the Veteran fell while 
water skiing at 75 miles per hour.  It was also noted that he 
had soreness in the shoulder blade areas.  There was no 
mention of any back disorder due to service.  

Following service, the first documented evidence of a low 
back abnormality was an April 1989 VA examination report 
which showed radiological evidence of old secondary vertebral 
epiphysitis mid and upper lumbar spine with a little 
narrowing of the L1-2 interspace.  He reported that he had 
fallen during service and strained his low back, but the 
examiner indicated that the Veteran apparently recovered.  
The diagnoses included pain in the upper back of unknown 
etiology, but a low back disorder was not diagnosed.  

The next reference to a low back disability was not until 
August 2002.  A treatment note shows that the Veteran was 
seen for lumbar back strain from an injury that occurred 
earlier that month.  Another record a week later shows an 
assessment of resolved low back strain.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder (including his 
constant pain since his spine injury in service).  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he currently has a low back disability related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the Veteran contends that he experienced constant pain 
since his back injury in service, the Board finds that there 
is no objective evidence of continuity of symptomatology.  
Significantly, the examination at service discharge noted a 
normal spine/musculoskeletal evaluation.  The lack of 
continuity of symptomatology is further demonstrated by the 
March 1987 treatment record in which the Veteran only related 
back symptoms from a 1975 ski accident but did not mention 
symptoms before then, notably symptoms of back pain ever 
since service.  Presumably, the Veteran would have made note 
of his back injury in service and resulting constant pain at 
that time.  In any case, there is no medical evidence of 
complaints of a low back disability until the 19 years after 
discharge and complaints of a disability were not until 32 
years after discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board also 
notes that the Veteran's occupational status since service 
similarly contradicts any claim of continuity of back 
problems.  In this regard, the Board notes that a VA 
counseling record dated in February 1990 reflects that 
subsequent to service the Veteran was employed as a 
construction worker until 1978.  He subsequently worked for 
an aluminum company for the next ten years as a production 
worker and a maintenance worker.  He was then self employed 
doing remodeling for approximately a year, and then gained 
employment with the postal service.  The Veteran's ability to 
function in such physically demanding occupations for such a 
lengthy period of time after service clearly weighs against a 
conclusion that he had continuing symptoms or impairment due 
to a back condition.  Therefore, the Board finds that the 
evidence weighs against a finding of continuity of 
symptomatology.

The main issue in this case is whether there is a nexus 
between the claimed in-service injury and the current 
disability.  There are various opinions which address this 
factor.  First, in a letter dated in June 2000, S.R. Watts, a 
chiropractor, noted the Veteran's assertion that he was he 
was blown off a tank in service and reportedly had a stiff 
neck thereafter.  Dr. Watts noted that the Veteran's spinal 
degeneration could be a result of service injuries.  

Second, an August 2004 VA examination report, completed in 
conjunction with physical examination of the Veteran and 
review of the claims folder, noted a diagnosis of moderately 
severe degenerative disc disease of the lumbar spine.  The 
examiner stated that the Veteran's initial back strain from 
service healed, and there were no complaints or office visits 
concerning the back until the Veteran injured his back 
subsequent to service discharge.  The examiner concluded that 
the Veteran's current back disability was not related to the 
Veteran's back strain in service.  

The other opinion is a memorandum from A.M. Gordon, M.D. 
dated in June 2006, in which she noted that she had reviewed 
the claims folder and pertinent medical records.  Based upon 
review of the Veteran's history, Dr. Gordon noted that the 
Veteran's strain and spasm during service was an acute event.  
She further commented that it was not unusual that such 
injuries could affect the bony structures of the spine and 
result in occurrence of early degenerative changes.  Dr. 
Gordon concluded that it was at least as likely as not that 
the Veteran's in-service injuries contributed to his current 
disability.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
  
The Board finds that the VA examination opinion is more fully 
informed, and more complete and thorough than that of Drs. 
Watts and Gordon.  The VA examination report was based upon a 
through review of the claims folder and examination of the 
Veteran.  Dr. Gordon's memorandum was done with review of the 
claims folder and pertinent medical records but not physical 
examination of the Veteran.  Dr. Gordon does not treat the 
Veteran and as such is not familiar with his disability other 
than that gleamed from his records.  While Dr. Watts does 
treat the Veteran, he did not indicate nor does his letter 
demonstrate that he reviewed the Veteran's medical or service 
treatment records.  His letter reflects the Veteran's 
assertions of his service incident.  Furthermore, the VA 
examiner offered extensive reasons and bases for his opinion.  
Therefore, the Board finds the VA examination report is more 
probative than the opinions proffered by Drs. Watts and 
Gordon.  Moreover, the Board notes that the opinion by the VA 
physician which weighs against the claim is the opinion which 
is the most consistent with the lack of continuity of 
symptomatology in this case.   

A clear preponderance of the evidence is against a finding 
that the Veteran's low back disability is causally related to 
service.  The weight of the evidence demonstrates that any 
low back disability in service was acute and transitory and 
resolved without residual disability as there were no further 
complaints of such for over three decades post-service.  
Therefore, the third criterion for service connection has not 
been met. 

In sum, the preponderance of the evidence shows that a 
chronic low back disorder was not present during service, 
arthritis of the spine was not manifest within a year after 
separation from service, and the Veteran's current low back 
disability did not develop as a result of any incident during 
service.  Accordingly, the Board concludes that a low back 
disability was not incurred in or aggravated by service and 
arthritis may not be presumed to have been incurred therein.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for a low back disability with 
degenerative disc disease of the lumbar spine, claimed as 
residuals of an acute lumbar strain, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


